JENKS, J.
The affidavit of the testatrix, made on July 23, 1902, was not evidence to establish that she did not make the will dated June 4, 1902. Jackson v. Kniffen, 2 Johns. 31, 35, 3 Am. Dec. 390; Waterman v. Whitney, 11 N. Y. 157, 62 Am. Dec. 71; Eighmy v. The People, 79 N. Y. 546; Marx v. McGlynn, 88 N. Y 357, 374; Matter of Kennedy’s Will, 167 N. Y. 163, 172, 60 N. E. 442; Matter of Woodward’s Will, 167 N. Y. 29, 30, 60 N. E. 233. It is quite evident from the opinion that the learned surrogate considered this affidavit as a cogent piece of evidence on that question. The exception was well taken, and the decree must be reversed. All concur.